In a proceeding pursuant to Family Court Act article 8 for a permanent order of protection, the petitioner appeals from an order of the Family Court, Rockland County (Warren, J.), entered May 6, 1994, which, after a hearing, dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
It is well-settled that issues of credibility are properly determined by the hearing court, whose decision will not be disturbed on appeal if it is supported by a fair interpretation of the evidence (see, Shoulson v Shoulson, 213 AD2d 466; City of New York v Bergman, 210 AD2d 369; DiSalvo v Ordway, 208 AD2d 798; Vega v City of New York, 194 AD2d 537; Devlin v Putorti, 183 AD2d 804; Yoba v Yoba, 183 AD2d 418). The evidence adduced at the hearing in this case supports the Family Court’s determination that the petitioner failed to establish by a preponderance of the evidence that the respondent committed the acts enumerated in Family Court Act § 821. Thus, the issuance of an order of protection was not warranted (see, Family Ct Act § 812; Matter of Holcomb v Holcomb, 176 AD2d 409; Matter of Rogers v Rogers, 161 AD2d 766; Merola v Merola, 146 AD2d 611).
We have considered the petitioner’s remaining contentions and find that they are without merit or do not warrant reversal. Thompson, J. P., Sullivan, Pizzuto and McGinity, JJ., concur.